UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 28, 2016 STRATTEC SECURITY CORPORATION (Exact name of registrant as specified in charter) Wisconsin (State or other jurisdiction of incorporation) 0-25150 39-1804239 (Commission File Number) (I.R.S. Employer I.D. Number) 3333 West Good Hope Road Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) (414) 247-3333 (Registrant's telephone number; including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02.Results of Operations and Financial Condition. On January 28, 2016, STRATTEC SECURITY CORPORATION issued a press release (the "Press Release") announcing results for the fiscal 2016 second quarter ended December 27, 2015.A copy of the Press Release is attached as Exhibit99.1 to this report.The attached Exhibit 99.1 is furnished pursuant to Item 2.02 of Form 8-K. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. Section 9 - Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits 99.1 Press Release of STRATTEC SECURITY CORPORATION, issued January 28, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STRATTEC SECURITY CORPORATION Date:January 28, 2016 By: _/s/ Patrick J. Hansen Patrick J. Hansen, Senior Vice President and Chief Financial Officer
